275 F.2d 460
Julio Mont LOPEZ, Plaintiff, Appellant,v.ALCOA STEAMSHIP COMPANY, Inc., Defendant, Appellee.
No. 5555
United States Court of Appeals First Circuit.
March 10, 1960.

Stanley L. Feldstein, San Juan, P. R., with whom Jerome Golenbock, San Juan, P. R., was on brief, for appellant.
Ruben Rodriguez-Antongiorgi, San Juan, P. R., with whom J. Ward O'Neill, William P. Kain, Jr., New York City, Fiddler, Gonzalez, Guillemard & Rodriguez, San Juan, P. R., and Haight, Gardner, Poor & Havens, New York City, were on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
The plaintiff-appellant, a veteran stevedore, was injured while at work in the hold of one of the defendant-appellee's vessels unloading steel beams. He brought suit to recover for his injuries alleging negligence under the Jones Act and unseaworthiness under the general maritime law. At the trial before the court below sitting without a jury the only issue was whether the plaintiff's injuries were caused by the improper stowage of the beams, that is to say, whether they were either stowed negligently or stowed in such a way as to make the vessel unseaworthy. There is no dispute as to how the beams were actually stowed and expert witnesses called by the parties differed as to whether the method used to stow them was or was not negligent or did or did not render the vessel unseaworthy. The court below, stating that it considered the testimony of the defendant's experts "more logical, credible and convincing" resolved the issue of proper stowage in favor of the defendant and entered the judgment dismissing the plaintiff's complaint from which he took this appeal.


2
An examination of the testimony of the expert witnesses reproduced in the record appendices discloses a square conflict between them as to whether the way the beams were stowed was reasonably safe and seaworthy or was not. Solution of the question at issue rests entirely upon the credibility of the expert witnesses and that, of course, is a matter for decision by the court below before which the witnesses appeared and testified.


3
Judgment will be entered affirming the judgment of the District Court.